Citation Nr: 1526677	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lower back pain.
 
2.  Entitlement to service connection for peripheral neuropathy of the lower extremities (claimed as bilateral foot and leg numbness).
 
3.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as numbness of the hands).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from November 2006 to April 2007, and from January 2009 to June 2009. 

These matters come properly before the Board of Veterans' Appeals on appeal from a rating decision of January 2012 by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  The Veteran perfected a timely appeal of these claims.

In June 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for her requested Board hearing before a Veterans Law Judge (VLJ).  To date, the Veteran has not been afforded her requested Board hearing.  

The Board notes that the Veteran already provided testimony at a Board hearing before another VLJ in September 2013 with respect to her appeal involving an education claim.  The education issue was then remanded by the Board in June 2014.  The remand development for the education issue has not been completed, and thus the education issue is not currently before the Board on appeal.  The Veteran did not testify on the service connection issues currently on appeal at the September 2013 Board hearing.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with her paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2012, she indicated that she wanted to present testimony concerning her service connection claims before a VLJ.  In June 2014, the Board remanded this appeal to the RO via the AMC, in Washington, DC, for the Veteran to be scheduled for her requested Board hearing.  The claims file was then returned to the Board without the Veteran being afforded her requested Board hearing.  A review of the record fails to show a withdrawal of the Veteran's hearing request.  However, the records establish that the Veteran has been scheduled for a Travel Board hearing before the undersigned VLJ on July 15, 2015, at the RO in Houston, Texas.  

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of her already scheduled Travel Board hearing for July 15, 2015, at the local RO in Houston, Texas.  Associate this claims file with the other claims file currently at the RO prior to the Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



